DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “one or both” (Claim 6 -not all claimed options portrayed) and “on one of…on the other of the” (Claim 13 – not all claimed options portrayed) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “centre” (line 3) should be rewritten as: “center.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locating features” in claim 7 and “range restricting features” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 5, the claim recites the open-ended clause "adapted to connect" (line 3), which renders the claim indefinite, since it's not clear whether the claimed "connection" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "adapted to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "adapted to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is adapted to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10/12 recites the limitation: “the extended drawbar" and “the folded drawbar” which are of unclear antecedent basis and therefore renders the claims indefinite. The limitations should be rewritten as: “an extended drawbar configuration” and “a folded drawbar configuration.” Appropriate correction is required. Appropriate correction is required.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 recites the limitation: “the joint" (line 2) which is of unclear antecedent basis and therefore renders the claims indefinite.  Appropriate correction is required.
Claims 7, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the limitations: “locating features” (claim 7); and “range restricting features” (claim 10), are currently unclear and the disclosure only provides a single known technique or methods can be used to achieve the claimed function and does not disclose the necessary corresponding related structure examples (see above claim interpretation – only a single disclosed option/feature provided).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal (US 3,887,208).
[Claim 1] Regarding Claim 1, Vidal discloses: A convertible carriage (See, e.g. Fig.1-20, C) comprising: a body (See, e.g. Fig.1-20, 10+S); two rear wheels (See, e.g. Fig.1-20, W) supporting the body (See, e.g. Fig.1-20); a foldable drawbar (See, e.g. Fig.1-20, 20+22+L+60+62) connected to the body (See, e.g. Fig.1-20); and an auxiliary wheel (See, e.g. Fig.1-20, near 78; col.9, Ln.15: “third smaller wheel”) mounted on the drawbar (See, e.g. Fig.1-20); wherein, when the drawbar is folded, the auxiliary wheel supports the carriage (See, e.g. Fig.1-20).
[Claim 2] Regarding Claim 2, Vidal discloses: wherein an end of the drawbar distal from the body is attachable to the body when the drawbar is folded (See, e.g. Fig.1-20).
[Claim 3] Regarding Claim 3, Vidal discloses:  wherein: when the drawbar is folded, the auxiliary wheel supports the carriage in a level orientation (See, e.g. Fig.1-20); when the drawbar is extended and the carriage is in the level orientation, the auxiliary wheel is above ground level (See, e.g. Fig.1-20).
[Claim 4] Regarding Claim 4, Vidal discloses: wherein the drawbar is further foldable into a stowage configuration (See, e.g. Fig.1-20).
[Claim 5] Regarding Claim 5, Vidal discloses: further comprising: a connector (See, e.g. Fig.1-20, 40’) attached to an end of the drawbar distal from the body (See, e.g. Fig.1-20), the connector being adapted to connect to a harness that is worn by a person (See, e.g. Fig.1-20); and a handle (See, e.g. Fig.1-20, 90+112) attached to the body for pushing the carriage (See, e.g. Fig.1-20), wherein the handle is lockable in a folded configuration when pulling the carriage (See, e.g. Fig.1-20).
[Claim 6] Regarding Claim 6, Vidal discloses: wherein the body comprises one or both of a frame and a seat (See, e.g. Fig.1-20, 10+S+16). 
[Claim 7] Regarding Claim 7, Vidal discloses: further comprising: a fender (See, e.g. Fig.1-20, 14) on each of the two rear wheels (See, e.g. Fig.1-20); and locating features (See, e.g. Fig.1-20, 12) on the fenders and body to angularly position the fenders on the body (See, e.g. Fig.1-20); wherein each rear wheel with its corresponding fender is detachable from the body as a subassembly (See, e.g. Fig.1-20).
[Claim 8] Regarding Claim 8, Vidal discloses: wherein the two rear wheels are adjustable from: a first position behind the centre of gravity of the carriage when the drawbar is folded and the carriage in a level orientation (See, e.g. Fig.1-20); to a second position forward of the first position relative to the body when the drawbar is extended and the carriage is in the level orientation (See, e.g. Fig.1-20); wherein the second position is selectable such that when the drawbar is extended and the carriage is loaded and in the level orientation, the center of gravity of the loaded carriage is above an axle joining the rear wheels (See, e.g. Fig.1-20).
[Claim 9] Regarding Claim 9, Vidal discloses: wherein the drawbar comprises: a first hinge joint (See, e.g. Fig.1-20, 28+34); and a second hinge joint (See, e.g. Fig.1-20, 56) located further from the body than the first hinge joint when the drawbar is extended (See, e.g. Fig.1-20); wherein the auxiliary wheel is located at the second hinge joint (See, e.g. Fig.1-20).
[Claim 14] Regarding Claim 14, Vidal discloses: A method for converting a carriage from a pull-behind configuration to a push configuration (See, e.g. Fig.1-20), the carriage having a body (See, e.g. Fig.1-20, 10+S), two rear wheels (See, e.g. Fig.1-20, W) supporting the body (See, e.g. Fig.1-20), a foldable drawbar (See, e.g. Fig.1-20, 20+22+L+60+62) connected to the body (See, e.g. Fig.1-20), and an auxiliary wheel (See, e.g. Fig.1-20, near 78; col.9, Ln.15: “third smaller wheel”) mounted on the drawbar (See, e.g. Fig.1-20); the method comprising: unlocking one or more hinge joints in the drawbar (See, e.g. Fig.1-20, 28+34); folding a distal end of the drawbar downwards so that the auxiliary wheel supports the carriage (See, e.g. Fig.1-20); unlocking a proximal end of the drawbar from the body (See, e.g. Fig.1-20); and moving the proximal end of the drawbar rearward relative to the body (See, e.g. Fig.1-20), thereby moving the rear wheels rearward relative to the body (See, e.g. Fig.1-20).
Regarding Claim 14, Vidal further discloses the method.  The device rejected above in apparatus claim 1 parallels the method steps of Claims 14, and thus all that is required is that the prior art device would carry out the process under normal operation. (See, e.g., MPEP 2101.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)).
[Claim 15] Regarding Claim 15, Vidal discloses: A method for converting a carriage from a push configuration to a pull-behind configuration (See, e.g. Fig.1-20), the carriage having a body (See, e.g. Fig.1-20, 10+S), two rear wheels (See, e.g. Fig.1-20, W) supporting the body (See, e.g. Fig.1-20), a foldable drawbar (See, e.g. Fig.1-20, 20+22+L+60+62) connected to the body (See, e.g. Fig.1-20), and an auxiliary wheel (See, e.g. Fig.1-20, near 78; col.9, Ln.15: “third smaller wheel”) mounted on the drawbar (See, e.g. Fig.1-20); the method comprising: releasing a distal end of the drawbar from the body (See, e.g. Fig.1-20); extending the distal end of the drawbar upwards so that the auxiliary wheel is above ground level when the carriage is in a level orientation (See, e.g. Fig.1-20); locking at least one hinge joint in the drawbar (See, e.g. Fig.1-20, 28+34); and moving a proximal end of the drawbar forward relative to the body (See, e.g. Fig.1-20), thereby moving the rear wheels forward relative to the body (See, e.g. Fig.1-20).
Regarding Claim 15, Vidal further discloses the method.  The device rejected above in apparatus claim 1 parallels the method steps of Claims 15, and thus all that is required is that the prior art device would carry out the process under normal operation. (See, e.g., MPEP 2101.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986))
Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations the features of dependent Claim 10 (emphasis added to allowable limitations not suggested or taught by the prior art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES M DOLAK/Primary Examiner, Art Unit 3618